Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 7, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145201                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145201
                                                                    COA: 302017
                                                                    Wayne CC: 10-007922-FH
  JESSE LAWERENCE HOLT, a/k/a JESSE
  LAWRENCE HOLT,
           Defendant-Appellant.

  _________________________________________/

         By order of September 4, 2012, the application for leave to appeal the April 10,
  2012 judgment of the Court of Appeals was held in abeyance pending the decisions in
  Florida v Jardines (USSC Docket No. 11-564) and Florida v Harris (USSC Docket No.
  11-817). On order of the Court, Florida v Jardines having been decided on March 26,
  2013, 569 US ___; 133 S Ct 1409; 185 L Ed 2d 495 (2013), and Florida v Harris having
  been decided on February 19, 2013, 568 US ___; 133 S Ct 1050; 185 L Ed 2d 61 (2013),
  the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we REVERSE the judgment of the Court of Appeals and we
  REINSTATE the November 23, 2010 order of the Wayne Circuit Court. In Florida v
  Jardines, under circumstances very similar to those in this case, the United States
  Supreme Court ruled that the employment of a drug-sniffing dog within the curtilage of
  the defendant’s home without a search warrant was a violation of the Fourth Amendment
  right against unreasonable searches and seizures. In light of the prosecutor’s concession
  that absent the canine sniff the warrant was not supported by probable cause, and given
  the reasoning provided by the United States Supreme Court, the trial court in this case
  properly granted the defendant’s motion to suppress the evidence seized in the search of
  his home.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 7, 2013
           t0604
                                                                               Clerk